 

Exhibit 10.36

 

SUMMARY OF RAYTHEON COMPANY EXECUTIVE

PERQUISITES POLICY

 

The Company has an Executive Perquisites Policy, approved by the Management
Development and Compensation Committee of the Board of Directors, that provides
executive officers and other key employees with certain benefits.

 

Each executive officer of the Company is entitled to receive the following
perquisites and benefits: financial planning services of up to $15,000 per year;
life insurance coverage of up to five times base salary; excess liability
insurance of up to $5 million; participation in the Executive Health Program
(benefits of up to $2,000 per year); participation in the Executive Registry
(access to medical services while on business travel); car allowance of up to
$18,000 per year or use of a leased automobile with a value of up to $18,000 per
year; and first class commercial air travel for business purposes. The Chief
Executive Officer is entitled to excess liability insurance coverage of up to
$15 million and a larger car allowance. More information regarding these
perquisites may be found in the Company’s 2005 Proxy Statement filed with the
Securities and Exchange Commission on March 24, 2005.

 

 

 

February 24, 2006